DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 06/20/2022.  Claims 1-16 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Previous objections to the specification have been withdrawn in view of amendments.
Previous objections to the claims have been withdrawn in view of amendments.
Previous double patenting rejections have been withdrawn in view of terminal disclaimer.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi (US 20150293668 A1) in view of Abecassis et al. (US 20030008696 A1).
As per independent claim 1, Kurabayashi teaches a system for automatically executing one or more user interactions in a game, the system comprising: one or more physical processors configured by machine-readable instructions (e.g. in paragraphs 8 and 68, “computer-readable storage medium is described that may be adapted to store a program for causing a processor”) to: monitor user interactions of individual users in an instance of the game (e.g. in paragraphs 5-6, 38, 49, and 52, “controlling a…multiplayer…game”, wherein “record logs of the user’s actions input through the UI… user's virtual character 220, another cooperative user's virtual character 230… users”); determine, based on the monitored user interactions, a first amount of interaction for a first user that reflects an amount of interaction within the game by the first user (e.g. in paragraphs 26 and 54, “calculate frequencies of occurrence of all the user’s actions combinations… number of actions”); determine, based on the monitored user interactions, a first type of interactions performed by the first user within the game (e.g. in paragraphs 39 and 54, “shoot… increase power… save power”, etc., i.e. “types of actions”); determine a first pattern of interactions of the first user, based on: (i) the first amount of interaction for the first user, and (ii) the first type of interactions performed by the first user (e.g. in paragraphs 54-55, “pattern detector unit… extract situation-dependent action patterns and combinations of actions preferred by the user (action patterns based on combinations of actions)” based on “types of actions… number of actions”); determine first automated user interactions of the first user based on the first pattern of interactions (e.g. in paragraphs 55-56, determines actions to “automatically reproduce” based on pattern(s)), wherein the first automated user interactions are to be automatically executed in the game on behalf of the first user while the first user is not individually participating in the game (e.g. in paragraph 27, “automatically reproduce actions for the user… while the user cannot interactively play the game”); and automatically execute, in the game, the first automated user interactions as determined, on behalf of the first user (e.g. in paragraph 27, “automatically reproduce actions for the user”), but does not specifically teach determining a first amount of game resources exhausted that corresponds to the first amount of interaction, wherein determination of the first automated user interactions includes a determination of a particular amount of game resources exhausted by the first automated user interactions based on the first amount of game resources, and wherein automatic execution includes decreasing a first user inventory of the first user by the particular amount of game resources to reflect exhaustion of the particular amount of game resources during the automatic execution of the first automated user interactions.
However, Kurabayashi  teaches determining a first amount of an action(s) that corresponds to a first amount of interaction and determining a first automated user interactions including determining a particular amount by the first automated user interactions based on the first amount of the action(s) (e.g. in paragraphs 26-27 and 54-55, “calculate frequencies of occurrence of all the user’s actions combinations… pattern detector unit… extract situation-dependent action patterns and combinations of actions preferred by the user (action patterns based on combinations of actions)” based on “types of actions… number of actions” to “automatically reproduce actions for the user”) and Abecassis teaches determining a first amount of an action(s) including game resources exhausted that corresponds to a first amount of interaction (e.g. in paragraphs 79 and 110, “light player has reinvested almost all of his resources produced in expanding his total resource income and has spent little on defense… The dark player, however, has used many of the resources collected to build a small force of combat units… amount of them”) and determining a first automated user interactions including determining a particular amount of game resources exhausted by the first automated user interactions, wherein automatic execution includes decreasing a first user inventory of a first user by the particular amount of game resources to reflect exhaustion of the particular amount of game resources during the automatic execution of the first automated user interactions (e.g. in paragraph 110, “determine how much of the produced resources [i.e. user inventory] are used [i.e. decrease] to build more worker drones and enhance base facilities...as resources are collected, a variable amount of them could be used in further increase the rate at which resources are gathered... resources gathered would also be automatically used to construct defenses [by respectively determining] the percentage of income for a given collection base dedicated to the production of new collection drones, static defenses in that territory, and actually making resources available to the player”, i.e. user has inventory of resources that are allocated/decreased automatically by a particular amount for each respective purpose).  
It would have been obvious before the effective filing date of the claimed invention to modify teachings of Kurabayashi (e.g. action determinations for automatically executing first automated user interactions) to include the teachings of Abecassis because one of ordinary skill in the art would have recognized the benefit of incorporating other well-known game interactions and/or facilitating quick and easy determining of game resource allocations.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the game includes interactions within a virtual space (e.g. Kurabayashi, in paragraphs 1 and 30, “massively multiplayer online role-playing game… virtual…environment” and figures 2-5).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches execute the instance of the game (e.g. Kurabayashi, in paragraph 5, “controlling a…multiplayer…game”); and determine view information for presentations of the game on client computing platforms (e.g. Kurabayashi, in paragraphs 12-15, “example screen” and figures 2-5 showing game screens), wherein individual ones of the client computing platforms are associated with individual ones of the users (e.g. Kurabayashi, in paragraphs 5, 27, and 49, “multiplayer” and figure 6 showing multiple client devices for “users in the MMORPG”).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches the determination of the first automated user interactions includes a selection of a type of game interactions to be automatically executed on behalf of the first user while the first user is not participating in the game (e.g. Kurabayashi, in paragraphs 27, 39, and 54-55, “pattern detector unit… extract situation-dependent action patterns” including “types of actions” such as “shoot… increase power… save power” and “automatically reproduce actions for the user… while the user cannot interactively play the game”).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches the determination of the first automated user interactions includes a determination of a frequency at which the first automated user interactions are to be executed in the game on behalf the first user while the first user is not participating in the game (e.g. Kurabayashi, in paragraphs 27 and 54-55, “pattern detector unit… extract situation-dependent action patterns” including “frequencies of occurrence” for actions and “automatically reproduce actions for the user… while the user cannot interactively play the game”).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the determination of the first automated user interactions to be automatically executed in the game on behalf of the first user while the first user is not participating in the game includes determinations of at least one of: (i) types of the first automated user interactions, (ii) quantities of the first automated user interactions, (iii) durations of the first automated user interactions, and/or (iv) frequencies of the first automated user interactions (e.g. Kurabayashi, in paragraphs 27, 39, and 54-55, “pattern detector unit… extract situation-dependent action patterns” including “types of actions” such as “shoot… increase power… save power” and “frequencies of occurrence” for actions and “automatically reproduce actions for the user… while the user cannot interactively play the game”).
	Claims 9-14 are the method claims corresponding to system claims 1-6, and are rejected under the same reasons set forth.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi (US 20150293668 A1) in view of Abecassis et al. (US 20030008696 A1) and further in view of Rowe et al. (US 20140289648 A1).
As per claim 7, the rejection of claim 1 is incorporated, but Kurabayashi does not specifically teach wherein the one or more physical processors are further configured by machine-readable instructions such that the determinations of the first automated user interactions are further based on quantities of virtual items and/or real-world items spent by the first user for automatically executing the first automated user interactions. 
However, Rowe teaches interactions in a game by a first user including quantities of virtual items and/or real-world items spent by the first user (e.g. in paragraph 34, “Interaction… amount of real world money spent in the virtual space”).  
It would have been obvious before the effective filing date of the claimed invention to modify teachings (e.g. determinations for automatically executing the first automated user interactions) of the combination to include the teachings of Rowe because one of ordinary skill in the art would have recognized the benefit of incorporating other well-known interactions in games (further amounting to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
	Claim 15 is the method claim corresponding to system claim 7 and is rejected under the same reasons set forth.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurabayashi (US 20150293668 A1) in view of Abecassis et al. (US 20030008696 A1) and further in view of Muller et al. (US 20120142429 A1).
As per claim 8, the rejection of claim 1 is incorporated, but Kurabayashi does not specifically teach wherein the first pattern of interactions of the first user is further based on a number of inter-user communications over a length of time, wherein the number of inter-user communications are communications involving the first user.  
However, Muller teaches interactions in a game by a first user including a number of inter-user communications over a length of time, wherein the number of inter-user communications are communications involving the first user (e.g. in paragraphs 213 and 215, “system may use timing or other frequency data to determine how frequently a player engages in chats with other players during a particular gaming session and how long these chats last… frequency of communications may be analyzed in 10 minute intervals for players”).  
It would have been obvious before the effective filing date of the claimed invention to modify teachings (e.g. determining the first pattern of interactions) of the combination to include the teachings of Muller because one of ordinary skill in the art would have recognized the benefit of incorporating other well-known interactions in games (further amounting to a simple substitution that yields predictable results).
Claim 16 is the method claim corresponding to system claim 8 and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Serafat (US 20060154710 A1) teaches “monitoring the inputs the players of the multi player game, analyzing said inputs to determine the gaming characteristics of said players and simulating the game and gaming behavior of the absent players in accordance with said determined gaming characteristics” (e.g. in paragraph 21).
Caporale et al. (US 20080235581 A1) teaches “actively searches the repository of stored associations between events and user responses to determine what actions should be implemented by an avatar when operating in an autonomous operational mode in the interactive environment” (e.g. in paragraph 29).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/24/2022


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176